 

ASSET ACQUISITION AGREEMENT

 

 

This Asset Acquisition Agreement (the “Agreement”) is made as of October 23,
2017, by and between Tactical Services, Inc., a Nevada corporation (“TACC”),
Thomas Li, an individual and Nathan Xian, an individual (collectively Mr. Li and
Mr. Xian are refereed to hereinafter as the “Inventors”). TACC and the Inventors
are referred to collectively herein as the “Parties,” and individually as a
“Party.”

 

RECITALS

 

WHEREAS, the Inventors are the beneficial owner of certain assets and TACC
desires to purchase those assets owned by Inventors relating to Inventor’s
development, sales, marketing and distribution of Unmanned Ariel Vehicles (“UAV”
or “Drones”) including but not limited to patents, trademarks, know-how, trade
secrets, supply lists and other assets and intellectual property of any kind,
relating directly or indirectly to the manufacturing, sales and distribution of
the Drones (the “Acquired Assets”); (any right, title or interest in the
foregoing as the same relates to the Drone technology currently owned by
Inventors shall be referred to hereinafter as the “Business”);

 

WHEREAS, this Agreement contemplates a transaction whereby TACC shall acquire
one hundred percent (100%) of the Acquired Assets in exchange for: (i) the
issuance of an aggregate of 60,000,000 restricted shares of the Company’s common
stock to the Inventors (“TACC Shares”); (ii) the facilitation of a cancellation
and return to the Company’s treasury of 50,000,000 shares of the Company’s
common stock currently beneficially owned by the Company’s largest shareholder
(the “Purchase Price”). The Purchase Price immediately following the Closing of
the transaction contemplated hereby represents ownership of TACC by the
Inventors of approximately 73.00% on a fully-diluted basis; and, 

 

WHEREAS, the foregoing recitals express the true intentions of the Parties and
are hereby incorporated by reference into this Agreement.

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties, intending to be legally bound, hereby agree as
follows: 

 

Section 1.Definitions.  

 

“Acquired Assets” means one hundred percent (100%) of the assets that are
beneficially owned by Inventors relating to the Business.

 

“Acquisition” shall have the meaning set forth in Section 2 herein.

 

“Closing” has the meaning set forth in Section 1.04 herein.

 

“Closing Date” has the meaning set forth in Section 1.04 herein.

 

“Confidential Information” means any information concerning the business and
affairs of either Party and its subsidiaries, if any, which is not already
generally available to the public.

 

“Intellectual Property” means all assets related to the know-how, trade secrets,
supply lists, world-wide rights and all other intangible assets, relating to all
customer lists, vendor and supplier lists and any other proprietary information
and trade secrets relating to or in connection with the Business;

 

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the Business, including to its
assets, condition (financial or otherwise), operating results, operations, or
business prospects of Business, taken as a whole, or to the ability of any Party
to consummate timely the transactions contemplated hereby.

 

“Party” has the meaning set forth in the preface above.

 

“Person” means an individual, a partnership, a limited liability company, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, any other business entity or a
governmental entity or any department, agency, or political subdivision thereof.

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

Section 2.Acquisition.  

 

Section 2.01 Acquired Assets 

. Upon satisfaction of all conditions to the obligations of the Parties
contained herein (other than such conditions as shall have been waived in
accordance with the terms hereof), the Inventors shall sell, transfer, convey,
assign and deliver to TACC, and TACC shall purchase from the Inventors, at the
Closing (as defined in Section 2.01), all of the Seller’s world-wide right,
title and interest in and to the Business, including any and all assets,
properties, goodwill and any rights related thereto of the Inventors used in the
Business, as a going concern, of every nature, kind and description, tangible
and intangible, wherever located and whether or not carried or reflected on the
books and records of the Seller (hereinafter sometimes collectively called the
“Assets”), as more specifically set forth in Schedule 2.01 hereto. It is
expressly understood that the sale of the Assets includes the following rights:

 

(a)  Intellectual Property. All trademarks and trademark applications, and all
patents and patent applications, as set forth in Schedule 2.01, and any trade
secrets, and “know-how” held by Inventors or any Affiliate Entities, and all
other intangible assets, in Inventors’ possession or that may be reasonably
acquired by Inventor relating to all customer lists, vendor and supplier lists
and any other proprietary information and trade secrets relating to the
Business; 

 

(b)Production Standards. Inventor shall convey and transfer to TACC any and all
intellectual property and other intangible assets as may be necessary for TACC
to purchase, create and manufacture the UAV’s to the exact standards that the
same has been manufactured in the past, including any and all supplier and/or
vendor information, setting forth complete and accurate information relating to
the acquisition of any and all raw materials related to the manufacturing of the
UAV’s and any and all notes or documents related to the purchase, creation and
manufacture of UAV’s, including "know-how" and trade secrets;  

 

(d)Promotional Rights. All marketing or promotional designs, brochures,
advertisements, concepts, literature, books, media rights, and all other
promotional properties, in each case primarily used, useful, developed or
acquired by the Inventor for use in connection with the ownership and operation
of the Business in the Inventors’ possession; 

 

(e) Books and Records. All papers, documents, computerized databases and records
of Inventors related to the Acquired Assets, including without limitation all,
sales records, marketing records, purchase records, accounting and financial
records, maintenance and production records, vendor lists and information. The
foregoing shall specifically include any and all documents, reports, financial
information and audits pertaining to the Business, or electronic or video
graphic records, including website materials, relating to the Business and held
by any company controlled by Inventors in the Inventors’ possession.  

 

Section 2.02 Consideration.  The Purchase Price for the Business shall be for:
(i) the issuance of an aggregate of 60,000,000 restricted shares of the
Company’s common stock to the Inventors (“TACC Shares”); (ii) the facilitation
of a cancellation and return to the Company’s treasury of 50,000,000 shares of
the Company’s common stock currently beneficially owned by the Company’s largest
shareholder (the “Purchase Price”). The Purchase Price immediately following the
Closing of the transaction contemplated hereby represents ownership of TACC by
the Inventors of approximately 74.00% on a fully-diluted basis. 

 

Section 2.03 Allocation of Purchase Price. The Inventors have mutually agreed
that the allocation of the consideration being paid by TACC for the Acquired
Assets shall be equally distributed to the Inventors, accordingly each shall
receive 30,000,000 shares of TACC restricted common stock. The Inventors
represent and warrant they following as it relates to the acquisition by
Inventors of the Purchase Price:  

 

(a)Entirely for the Inventors’ Own Account. Inventors’ hereby warrants that the
TACC Shares received will be acquired for investment purposes and not by
Inventors as a nominee or agent, and not with a view to the resale, distribution
or offering of any part thereof, and Inventors have no present intention of
selling, granting any participation in, or otherwise distributing the same.
 Inventors do not presently have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to TACC. 

 

(b)Accredited Investor; Investment Experience. Inventors have such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the prospective investment in the TACC Shares and is
able to bear the economic consequences thereof, and qualifies as an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

(c)Restricted Securities. Inventors understand that the TACC Shares will not
have been, and will not be, registered under the Securities Act or any state
securities (“Blue-Sky”) law, by reason of a specific exemption from the
registration provisions of the Securities Act and the applicable Blue-Sky laws,
which depend upon, among other things, the bona fide nature of the investment
intent and the accuracy of Inventors’ representations as expressed herein.
Inventors understand that as such the TACC Shares are characterized as
“restricted securities” under the Securities Act and that under the Securities
Act and applicable regulations such TACC Shares may be resold without
registration under the Securities Act only in certain limited circumstances.
Inventors represents that it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. 

 

(d)Legends. It is understood that the TACC Shares, and any securities issued in
respect thereof or exchange therefor, shall bear a legend substantially as
follows: 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND SUCH LAWS. IN ADDITION, THE SHARES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS OF A REGISTRATION RIGHTS AGREEMENT AND MAY
NOT BE SOLD OR TRANSFERRED EXCEPT IN ACCORDANCE WITH SUCH AGREEMENT.”

 

Section 2.04 The Closing. The closing of the acquisition contemplated by this
Agreement shall take place remotely via the exchange of documents and signatures
(the “Closing”) at such time and date as the parties hereto shall agree orally
or in writing (the “Closing Date”). 

 

Section 2.05 Deliveries at the Closing. At the Closing, (i) Inventors will
deliver to TACC the various certificates, instruments, and documents referred to
in Section 6(a) below; (ii) TACC will deliver to Inventors the various
certificates, instruments, and documents referred to in Section 6(b) below;
(iii) Inventors will execute, acknowledge such other instruments of transfer,
conveyance, and assignment as TACC and its counsel may reasonably request; and
(iv) TACC will execute such other instruments of assumption as Inventors and its
counsel may reasonably request.  

 

Section 2.06Resignations and Appointments. As of the Closing, Mr. Francisco
Ariel Acosta shall resign from all positions with the Company, including but not
limited to those of President, Chief Executive Officer, Secretary and Director
and Mr. Thomas Li shall be appointed a member of the Company’s Board of
Directors and as the Company’s President, Chief Executive Officer and Mr. Nathan
Xian shall be appointed a member of the Company’s Board of Directors and Chief
Financial Officer and Secretary. 

 

Section 3.Inventors’ Representations and Warranties. Inventors represents and
warrants to TACC that the statements contained in this Section 3 are true and
correct in all aspects as of the date of this Agreement and will be true and
correct as of the Closing Date as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section 3.
 

 

(a) Authorization of Acquisition. Inventors have the full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
that this Agreement constitutes the valid and legally binding obligation of
Inventors, enforceable in accordance with its terms and conditions. 

 

(c) Non-contravention.  Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Inventors are subject or (ii) conflict with, result in
a breach of, constitute a default under, result in the acceleration of, create
in any party the right to accelerate, terminate, modify, or cancel, or require
any notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Inventors are a party or by which it is bound or to which
any of its assets is, except where the violation, conflict, breach, default,
acceleration, termination, modification, cancellation, failure to give notice,
or Lien would not have a Material Adverse Effect. Inventors need to give no
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement, except where the
failure to give notice, to file, or to obtain any authorization, consent, or
approval would not have a Material Adverse Effect on the Acquisition. 

 

(d) Brokers' Fees. Inventors have no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which TACC could become liable or obligated.
 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

(e) Legal Compliance. Inventors have complied with all applicable laws,
including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder of federal, state, local, and foreign
governments, and no action, suit, proceeding, hearing, investigation, charge,
complaint, claim, demand, or notice has been filed or commenced against any of
them alleging any failure so to comply, except where the failure to comply would
not have a Material Adverse Effect. 

 

(f) Litigation. As the same specifically relates to the acquisition by TACC of
the Acquired Assets, Inventors (i) are not subject to any outstanding
injunction, judgment, order, decree, ruling, or charge nor (ii) neither is a
party to or, to the knowledge of Inventors’ is threatened to be made a party to
any action, suit, proceeding, hearing, or investigation of, in, or before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator. 

 

(g) Disclosure. The representations and warranties contained in this Section 3
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Section 3 not misleading. 

 

Section 4.TACC’s Representations and Warranties. TACC represents and warrants to
Inventors that the statements contained in this Section 4 are true and correct
in all aspects as of the date of this Agreement and will be true and correct as
of the Closing Date, as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 4.  

 

(a) Organization of TACC. TACC is a corporation company duly incorporated,
validly existing, and in good standing under the laws of the state of Nevada. 

 

(b) Authorization of Acquisition. TACC has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. This
Agreement constitutes the valid and legally binding obligation of TACC,
enforceable in accordance with its terms and conditions.  The execution,
delivery and performance of this Agreement and all other agreements contemplated
hereby have been duly authorized by TACC. 

 

(c) Non-contravention. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will (i) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which TACC is subject or any provision of its charter, or other
governing documents or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
TACC is a party or by which it is bound or to which any of its assets are
subject.  

 

(d) Brokers' Fees. TACC has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Inventors could become liable or
obligated. 

 

Section 5.Pre-Closing and Post-Closing Covenants. The Parties agree as follows
with respect to the period between the execution of this Agreement and the
Closing: 

 

(a) General. Each of the Parties will use its reasonable best efforts to take
all actions and to do all things necessary and advisable in order to consummate
and make effective the transactions contemplated by this Agreement, including
satisfaction, but not waiver, of the Closing conditions set forth in Section 6
below. 

 

(b) Notices and Consents. Each of the Parties will give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the matters referred herein.  

 

(c)Notice of Developments. Each Party will give prompt written notice to the
other Party of any material adverse development causing a breach of any of its
own representations and warranties in Section 3 and Section 4 above. No
disclosure by any Party pursuant to this Section 5(c), however, shall be deemed
to prevent or cure any misrepresentation, breach of warranty, or breach of
covenant.  

 

Section 6.Conditions to Obligation to Close. 

 

(a) Conditions to TACC’s Obligation. The obligation of TACC to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

(i) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties shall be true
and correct in all respects at and as of the Closing Date;  

 

(ii) Inventors shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case
Inventors shall have performed and complied with all of such covenants in all
respects through the Closing; 

 

(iii) Inventors shall have, if necessary, procured all of the third-party
consents specified in Sections 5(b) above;  

 

(iv) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement, (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and, (C) adversely affect the right of TACC to acquire the
Acquired Assets; 

 

(v) all actions to be taken by Inventors in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to TACC and shall be delivered
to TACC on or before the Closing Date; and 

 

(vi) Inventors shall have performed all necessary actions to transfer legal
title of the Acquired Assets to the name of TACC. 

 

(b) Conditions to Inventor's Obligation. The obligation of Inventors to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:  

 

(i) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties shall be true
and correct in all respects at and as of the Closing Date; 

 

(ii) TACC shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” or “Material Adverse Change,” in which case TACC shall
have performed and complied with all of such covenants in all respects through
the Closing; 

 

(iii) no action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect); and,  

 

(iv) all actions to be taken by TACC in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Inventors and shall be
delivered to TACC on or before the Closing Date. 

 

Section 7.Termination. Either Party may terminate this Agreement by giving
written notice to the other Party at any time prior to the Closing in the event
a Party has breached any material representation, warranty, or covenant
contained in this Agreement in any material respect, the other Party has
notified the respective Party of the breach, and the breach has continued
without cure for a period of 5 days after the notice of breach. 

 

Section 8.Miscellaneous.  

 

(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties contained in this Agreement shall survive the Closing
hereunder. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

(b) Press Releases and Public Announcements.  No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Party, provided; however, that any Party may make any public disclosure it
believes in good faith is required by applicable law in which case the
disclosing Party will use its reasonable efforts to advise the other Party prior
to making the disclosure. 

 

(c) Indemnity.  TACC and Inventors shall each indemnify each other, and the
other Party’s members, officers, partners, employees and agents (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any
instrument, certificate or document contemplated hereby, the performance by the
Parties of their respective obligations hereunder or the consummation of the
transactions contemplated hereby, and (ii) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not any Indemnitee is
a party thereto. 

 

(d) Confidentiality. Except as provided herein, the existence and the terms of
this Agreement shall be maintained in confidence by the Parties hereto and their
respective officers, members, and employees. Except as compelled to be disclosed
by judicial or administrative process or by other requirements of law, legal
process, rule or regulation (including to the extent required in connection with
any filings made by the Parties or their controlling affiliates with the
Securities and Exchange Commission) all public announcements, notices, or other
communications regarding such matters to third parties, including without
limitation any disclosure regarding the transactions contemplated hereby, shall
require the prior approval of all Parties hereto. 

 

(e) Entire Agreement. This Agreement, including the documents referred to
herein, constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof. 

 

(f) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party. 

 

(g) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument. 

 

(h) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement. 

 

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada without giving effect
to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Nevada. 

 

(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by TACC and
Inventors. No waiver by any Party of any provision of the Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence. 

 

(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. 

 

(l) Expenses. Each Party will bear its own costs and expenses (including legal
fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby. 

 

(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Asset Acquisition Agreement
as of the date first above written.

 

Tactical Services, Inc.

(“TACC”)

 

 

 

__________________________________

By: Francisco Ariel Acosta

Its: Chief Executive Officer

 

 

Thomas Li

 

 

__________________________________

By: Thomas Li

 

 

Nathan Xian

 

 

__________________________________

By: Nathan Xian

 

 

 

 

 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

SCHEDULE 2.01

 

ASSETS

--------------------------------------------------------------------------------

8